Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Applicant’s claim amendments and arguments in the response filed 15 December 2020 are acknowledged. 
Claims 16, 22, 24, 26, 30, 31, 33 & 35 are pending.
Claims 1-15, 17-21, 23, 25, 27-29, 32 & 34 are cancelled.
No claims are withdrawn.
Claims 16 & 35 are amended.
Claims 16, 22, 24, 26, 30, 31, 33 & 35 are under consideration. 
Examination on the merits is extended to the extent of the following species:
C1-C7: ethanol;
Monoacid: Glycolic acid; -and-
Thickener-polysaccharides (cellulose/hydroxyethylcellulose).

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.


 
Withdrawn Objections/Rejections

The objection to claim 16 is withdrawn due Applicant’s amendment which puts the coordinating conjunction, “and,” at the end of list of ingredients
The rejection of claims 16 & 35 under 35 USC 112 (b) is withdrawn due the claim amendments which delete the indefinite term “at least about.”
The rejection of claims 16, 22, 24, 26, 29-31, 33 & 34 under 35 U.S.C. 103 over MANNOZZI, BUHEITEL, SPEAKMAN and DIXON and claim 35 under 35 U.S.C. 103 over MANNOZZI, BUHEITEL, Speakman, Dixon and further in view of Treatment Summary Sheet is withdrawn due to the claim amendments which recite “the composition does not comprise glyoxylic acid. 

New & Maintained Objections/Rejections
Claim 16 and 35 stand objected to because of the following informalities: the last line of the claim 16 contains improper grammar reciting “at a temperature of ranging from about 200 ⁰C to about 250 ⁰C” (emphasis added). Consider whether an amendment reciting “at a temperature ranging from about 200 ⁰C to about 250 ⁰C” would obviate the objection.
Claim 35 recites a list of ingredients present in the aqueous-alcoholic composition but still fails to recite a coordinating conjunction to indicate the end of the list. Consider whether an amendment to recite “…an aqueous-alcoholic composition comprising: at least one C1-C4 monoalcohol…and at least one organic monoacid present in an amount ranging from about 5% to about 20% by weight…”  would obviate the objection.
Appropriate correction is required.


Response to Arguments
Applicant argues the objection is obviated because the conjunction, “and”, has been added (reply, pg. 5).
This is not persuasive. While the word “and” has been added, it has not been added before the last reagent in the list.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 16, 22, 24, 26, 30, 31, 33 & 35 stand rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a NEW MATTER rejection.
Claims 16 & 35 recite “leaving the composition on the hair for about 10 minutes to about 45 minutes…” The term “about” permits the lower limit for the duration of time in which the composition is left on hair to vary. The reply filed 15 December 2020 states support for the amendment is found pg. 9, lines 15-21 (reply, pg. 5).  This has been fully considered but is not found persuasive.  Page 9, lines 15-21 states “the process …comprises the application of the composition of the invention to dry hair, and a time of contact ….with the hair of at least 10 minutes, preferably between 10 and 60 minutes and preferably between 15 and 45 minutes” (pg. about 10 minutes…”
Claims 16 & 35 also recite “wherein the composition does not comprise glyoxylic acid”. The reply filed 15 December 2020 states support for the amendment is found pg. 1, lines 30-31. This is not persuasive.  Page 1, lines 30-36 is drawn to a prior art straightening method using a composition comprising glyoxylic acid. This is not the inventive composition or method.  Glyoxylic acid is not mentioned anywhere else in the specification. In other words, the specification does not contemplate inclusion or exclusion of glyoxylic acid in the composition used in the inventive method. 
 Thus, the claim amendments change the scope of the disclosure; thereby, constituting new matter.  
Claims 22, 24, 26, 30, 31 & 33 are rejected under 35 USC 112(a)-New Matter because they depend from rejected claim 16.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 16, 22, 24, 26, 30, 31, 33 & 35 are rejected 35 U.S.C. 103 as being unpatentable over Buck [(US 6,517,822; 2003); as evidenced by New Beauty (Published: 08/31/2012) and Wynn (US 2005/0095300)] and Muller [(US 2007/0267035)]. 
It is noted that the term “about” is not defined in the specification and is understood to include higher values including 60 minutes.

With regard to claims 16, 22, 24, 26, 30, 31, 33 & 35, and the elected species, Buck teaches hair treatment formulations and methods for straightening hair (title; col. 8, ll. 5-20). Buck teaches the inventive method of straightening hair …does not include use of an effective amount of an alkali hair-straightening agent” (col. 5, ll. 5-10). Buck’s composition does not include glyoxylic/oxoacetic acid or any reducing agents that are thiols, alkaline sulfites, hydrides or phosphines (application in its entirety). Buck teaches the straightening formulation is acidic, having a pH greater than 2.4 and a pH less than 7 (abstract; col. 5, ll. 10-20; Buck’s claims 1 & 5-10). Buck teaches the composition used in the Example 1 method is aqueous, comprising 88.1% water (Math: 97.9% * 90.0% = 88.1%; col. 9, ll. 1-40).  More broadly, Buck teaches the composition used in the straightening method is hydroalcoholic and comprises water by teaching water as a preferred diluent that must be present in an amount greater than 1% to be effective and “[a]dvantageously, greater than five percent water is used, and more preferably, greater than 50%, and even more preferably, greater than 80% water is used” (col.6, ll. 30-40). Buck also teaches the straightening composition used in the method is hydro-alcoholic by teaching “[a]lcohols such as ethyl alcohol and isopropyl alcohol may be used at low concentrations (~5%) As evidenced by Wynn, Xantural is the tradename for xanthan gum (i.e. a polysaccharide, Table A-[0098]). Buck teaches advantageously the straightening composition used in her method contains greater than 5% alkanoic acid with maximum straightening observed when the concentration of alkanoic acid is 30-70%; when the formulation is used to reduce or control frizziness an alkanoic acid concentration of 2 to 30% is preferred (col. 4, ll. 20-55). Buck teaches the suitable alkanoic acids include, but are not limited to, lactic acid (i.e. 2-hydroxypropanoic acid; col.5, ll. 40-60). Buck in Example 1 teaches a hair straightening method in which an acidic straightening composition is applied to hair and left one from 30 minutes to 12 hours. The hair is subsequently styled with a flat wand (i.e. straightening the hair by applying a flat iron; col. 9, ll. 30-35). As evidenced by New Beauty, a representative flat iron can have a temperature range of 350ºF- 400ºF (i.e. 176-204.4ºC; pg. 2). Buck teaches “[o]nce dry, the hair may be curled or smoothed by heat appliances (heat rollers, wands, blow dry brushes, heat combs, etc.)” (col. 8, ll. 40-45). In Example 7, Buck teaches treating the hair with the acidic composition for 60 minutes (i.e.1 hour) and then blowing it dry using a hair brush (col. 11, ll. 15-30). Buck teaches her formulation may also be applied to dry hair (Example 2-col. 9, ll. 25-end; Example 3-col. 10, ll. 25-35; Example 8-col. 11, ll. 25-35; Example 11-13-col. 12).  While Buck does not explicitly contemplate in a single example a hair treatment process having the steps of applying an acidic composition to dry 
However, Buck does not teach the alkanoic acid is glycolic acid or that gelling agent is hydroxyethylcellulose (the elected species).
In the same field of invention, Mueller teaches a method and a composition for reshaping keratin fibers such as smoothing/straightening hair including frizzy hair (abstract; [0212] & [0213]). Muller teaches the compositions may include α-hydroxy-acids such as lactic acid and glycolic acid [0192]. The ordinary skilled artisan, at the time of filing, knew that glycolic acid is an alkanoic acid. Muller teaches the thickeners xanthan gum and hydroxyalkylcelluloses to modify the viscosity of the composition ([0179] & [0180]). In Table 2, Muller teaches the smoothing cream comprises 1.00% hydroxyethylcellulose ([0236]). Muller teaches heat-able smoothing irons/smoothing boards (i.e. flat irons) to be mechanical smoothing aids ([0207]). 
The  Supreme  Court in KSR International Co. v. Teleflex Inc.,  550  U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham.  The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit.
Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield predictable results;
(B)    Simple substitution of one known element for another to obtain predictable results;
(C)    Use of known technique to improve similar devices (methods, or products) in the same way;
(D)    Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E)    “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.

Note that the list of rationales provided is not intended to be an all-inclusive list.  Other rationales to support a conclusion of obviousness may be relied upon by Office personnel. 
Here, at least rationale (G) may be employed in which it would have been obvious to an ordinary skilled artisan at the time of filing to modify the composition used in Buck’s method by adding 1% hydroxyethylcellulose and substituting the Bucks’ lactic acid with glycolic acid, or combining the acids, as suggested by Muller’s teachings because Buck and Muller are both directed to methods and compositions to straighten hair and Buck teaches use of thickeners including xanthan gum to thicken the composition and Muller teaches xanthan gum and hydroxyethylcellulose as suitable thickeners for hair straightening/smoothing compositions, while lactic acid and glycolic acid are alkanoic acids that are both suitable for hair straightening compositions by Muller. The ordinary skilled artisan would have been motivated to do so, with 
With regard to the recited pH range, the period of time the composition is left on the hair, the temperature to which the hair is heated, the amount of water, and the amount of the glycolic acid, the combined teachings of Buck and Muller teach these parameters with values which overlap or fall within with the claimed ranges. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Response to Arguments
Applicant argues the claims are not prima facie obvious over the cited references because the recited composition does not comprise any reducing agent (reply, pg. 6-8).
This is not persuasive as Applicant is arguing unrecited properties. Claims 16 and 35 recite “the composition does not comprise any reducing agent chosen from thiols, alkaline sulfites, hydrides and phosphines”. This is different from the recitation of “the composition does not comprise any reducing agent.” Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Nonetheless, the compositions used in Buck’s method do not contain thiol, alkaline sulfite, hydride or phosphine reducing agents.

Applicant argues the claims are not prima facie obvious over the cited references because the claims now recite the composition does not comprise glyoxylic acid and Mannozzi requires glyoxylic acid as the main ingredient (reply, pg. 6-8). Further, Buheitel, Speakman and Dixon use reducing agents in their compositions (reply, pg. 8).
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant argues the claims are commensurate in scope with the unexpected results of record (reply, pg. 8-9). In particular, the claims have been amended to recite:
“from about 20% to about 50% by weight, relative to the total weight of the composition, wherein the at least one C1-C4 monoalcohol is chosen from ethanol, isopropanol, or combinations thereof, at least one organic monoacid present in an amount ranging from about 5% to about 20% by weight, relative to the total weight of the composition, wherein the at least one organic monoacid is chosen from glycolic acid, lactic acid, glyceric acid, gluconic acid, stereoisomers thereof, organic or mineral salts thereof, the composition does not comprise glyoxylic acid, wherein the composition does not comprise any reducing agent chosen from thiols, alkaline sulfites, hydrides, phosphines; leaving the composition on the hair for about 10 minutes to about 45 minutes; and straightening and/or relaxing the hair by applying to the hair a straightening iron at a temperature ranging from about 200⁰C to about 250⁰C” (reply, pg. 8-9).

This is not persuasive because the examples are drawn to a limited number of species for the reagents, temperature and hair leave on time while the claimed invention is still generic and the showing of unexpected result has not occurred over the claimed range. The claims 16 and 35 broadly require about 20% to about 50 % by weight of the monoalcohol, yet the only amount of over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980) (emphasis added).  Further, the methods claimed in independent claims 16 & 35 are also not commensurate with examples 1-8 and 1’-8’. Claim 35 further requires the hair be dried with a brush after the composition has remained on hair for about 10 to about 45 minutes. Examples 1-8 and 1’-8’ only examined a 15 minute time for which the composition is left on hair before is dried using a hair dryer and then straightened with heated flat tongs. Notably, drying the hair using a brush as required by claim 35 is not disclosed in the examples of the specification. Also claim 35 requires the composition be applied to dry hair, yet Examples 1-8 and 1’-8’ do not disclose whether the hair was dry or wet. Lastly, claims 16 and 35 recite the composition used in the method comprises a C1-C4 mono alcohol and a monoacid which may be glyceric or gluconic acid yet Examples 1-8 and 1’-8’ do not evaluate compositions comprising glyceric and/or gluconic acid as the monoacid and methanol or butanol as the monoalcohol.

Applicant further argues the ordinary skilled artisan would not have predicted the claimed composition would have improved persistence of hair straightening (reply, pg. 8-9).
This is not persuasive because Applicant fails to establish the results are unexpected and significant. The evidence relied upon should establish "that the differences in results are in fact Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992).  One mechanism to show nonobviousness is through comparative tests. Evidence of unexpected properties may be in the form of a direct or indirect comparison of the claimed invention with the closest prior art which is commensurate in scope with the claims. See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). In the instant case, Applicant has not compared their claimed method and composition to that of the closest prior art. Applicant has also not established whether the differences in persistence observed between Examples 1-8 and 1’-8’ are both of statistical and practical significance.

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J Blanchard can be reached on 5712720827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LORI K MATTISON/            Examiner, Art Unit 1619    

/NICOLE P BABSON/            Primary Examiner, Art Unit 1619